 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                       )
 4                                                   )
 5
                          Plaintiff,                 )    Case No.: 2:16-cr-00265-GMN-NJK-11
            vs.                                      )
 6                                                   )                    ORDER
     JEREMY JOHN HALGAT,                             )
 7                                                   )
                          Defendant.                 )
 8
                                                     )
 9

10          Pending before the Court is the Government’s Motion to Dismiss Count One of the
11   Superseding Indictment Against Defendant Jeremy Halgat, (ECF No. 2190). Defendant Jeremy
12   Halgat (“Halgat”) filed a Response in Non-Opposition, (ECF No. 2207). The Government did
13   not file a reply.
14          On June 14, 2017, a federal grand jury seated in the District of Nevada, returned a
15   superseding criminal indictment charging Halgat with Conspiracy to Participate in a
16   Racketeering Enterprise, in violation of Title 18, United States Code, Section 1962(d) (Count
17   One); Conspiracy to Possess with Intent to Deliver a Controlled Substance, in violation of Title
18   21, United States Code, Sections 846, 841(b)(1)(A) (Count Eleven); and Using and Carrying a
19   Firearm During and In Relation to Crime of Violence, in violation of Title 18, United States
20   Code, Section 924(c)(1)(A)(I) (Count Twelve). (Superseding Indictment, ECF No. 13).
21          The Government now seeks to dismiss without prejudice Count One against Halgat
22   under Rule 48(a) of the Federal Rules of Criminal Procedure. In its Motion, the Government
23   explains that it does not seek to dismiss Counts Eleven and Twelve, but that Count One should
24   be dismissed “in the interest of justice.” (Mot. Dismiss at 2, ECF No. 2190).
25          Halgat does not oppose the Government’s Motion. However, Halgat indicates that in the
     event the Government’s Motion is granted,
                                                Page 1 of 2
 1          Mr. Halgat seeks an Order . . . expressly stating that the case has been dismissed,
            but that Mr. Halgat has reserved all his rights to appeal stemming from this case
 2
            as previously litigated, and further reserves the right to file Motions to Dismiss
 3          associated with the government’s choice to first indict Mr. Halgat in 2:13-cr-239-
            JAD-PAL and 2:13-cr-00241-APG-VCF in 2013, subsequently and voluntarily
 4          dismiss those cases, indict Mr. Halgat in this case in 2017, and then in 2020 move
            to dismiss this case as against every remaining defendant and every count—
 5          except Counts Eleven and Twelve.
 6

 7   (Resp. at 2–3, ECF No. 2207). Because Halgat does not provide any legal authority to support
 8   his request, the Court does not deem it necessary to make any findings regarding Halgat’s
 9   appellate rights at this time. Accordingly, in light of Halgat’s non-opposition to the
10   Government’s Motion,
11          IT IS HEREBY ORDERED that the Government’s Motion to Dismiss, (ECF No.
12   2190), is GRANTED.
13          IT IS FURTHER ORDERED that Count One of the Superseding Indictment as to
14   Defendant Jeremy Halgat is DISMISSED without prejudice.
15                       8 day of April, 2020.
            DATED this _____
16

17
                                                   ___________________________________
18                                                 Gloria M. Navarro, District Judge
                                                   United States District Court
19

20

21

22

23

24

25



                                                 Page 2 of 2
